In this case the appeal is from a final decree in foreclosure in which the defense of usury was interposed.
The only question presented by the record for our determination is whether or not there is substantial evidence in the record to sustain the decree.
The case was referred to a Master to take testimony and to make findings. The Master found in favor of the complainants. Exceptions were filed to the Master's report and were overruled by the Chancellor.
We find in the record substantial evidence to support the findings of both the Master and the Chancellor and, *Page 2 
therefore, will not disturb the decree, which is now affirmed.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.
DAVIS, C. J., and ELLIS and TERRELL, J. J., concur in the opinion and judgment.